   Case: 1:16-cv-04884 Document #: 115 Filed: 03/01/19 Page 1 of 2 PageID #:1522



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KIM AMMONS,                                    )
                                               )
               Plaintiff,                      )       1:16-cv-04884
                                               )
       v.                                      )       Judge Robert M. Dow, Jr.
                                               )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                    )
                                               )
               Defendant.                      )

                       BOARD’S MOTION IN LIMINE NO. 12 TO
                  BAR ANY COMPARISONS TO OTHER CASE AWARDS

       Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

discussion or evidence relating to comparisons to other case awards. In support of this Motion, the

Board states as follows:

       No evidence, argument or testimony should be allowed pertaining to litigation, settlements, or

the amount of damages awarded in other lawsuits because (1) any such evidence is irrelevant under

Federal Rule of Evidence 401; (2) even if relevant, the probative value will be substantially outweighed

by the danger of unfair prejudice, misleading the jury, and wasting time under Federal Rule of

Evidence 403; and (3) that evidence regarding settlements is expressly prohibited, outside of limited

circumstances, by Federal Rule of Evidence 408(a).

       WHEREFORE, the Board moves to bar discussion or evidence relating to comparisons to

other case awards.

Dated: March 1, 2019.




                                                   1
   Case: 1:16-cv-04884 Document #: 115 Filed: 03/01/19 Page 2 of 2 PageID #:1523



                                              Respectfully submitted,


                                              BOARD OF EDUCATION OF THE CITY OF
                                              CHICAGO, DEFENDANT

                                              Joseph Moriarty, General Counsel

                                      By:     /s/Giselle Safazadeh
                                              Giselle Safazadeh, Assistant General Counsel
                                              Christina Jaremus, Assistant General Counsel
                                              Susan J. Best, Assistant Deputy General Counsel
                                              Board of Education of the City of Chicago
                                              1 North Dearborn, Suite 900
                                              Chicago, Illinois 60602
                                              Telephone: (773) 553-1700
                                              gbsafazadeh@cps.edu
                                              cjaremus@cps.edu
                                              sjbest@cps.edu

                                CERTIFICATE OF SERVICE

       I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 12 To Bar Any Comparisons to Other Case Awards to be filed with the Clerk of
the Court on March 1, 2019 using the CM/ECF system which sent notification of such filing to all
counsel of record.


                                      By:     /s/Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                 2
